Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Charles J. Scimeca, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Technology Applications International Corporation on Form 10-Q for the period ended March 31, 2011 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-Q fairly presents in all material respects the financial condition and results of operations of Technology Applications International Corporation. Date:May 13, 2011By:/s/ Charles J. Scimeca Charles J. Scimeca Chief Executive Officer and Chief Financial Officer A signed original of this written statement required by Section906 has been provided to Technology Applications International Corporationand will be retained by Technology Applications International Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
